Case 5:19-mj-00085-JFS Document1 Filed 12/17/19 Page 1 of1

CLERK'S OFFICE
'8. DIST. cour
AOS (Rev. IT) Crimimat Comptaimn AT ROANOKE, Va" .

=a FILED

 

UNITED STATES DISTRICT COURT DEC 04 2019

for the JU
Ce ewices py, OUABY. cLerK
Western District of Virginia

DEPUTY CLERK |
United States of America
Vv.

Szilard Farkas
Marius Gatalul

cuenn IIIT ISY
149 my IS4

 

Defendant(s)

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of 12/15/2018 through 5/5/2019 in the county of in the

Western District of Virginia , the defendant(s) violated:

 

 

Code Section Offense Description

18 U.S.C. § 1029(a)(1) Access Device Fraud
18 U.S.C. § 1028A Aggravated Identity Theft

PEp §
This criminal complaint is based on these facts: YY, S <big
See Attached Affidavit - mS CERG

% Continued on the attached sheet.

Complainant’ ‘s Signature

Angelo Rella, Agent, U.S. Secret Service
Printed name and title

 

Sworn to before me and signed in my presence.

sn pale tot AAM MA

Judge's signature

City and state: Roanoke, Virginia Hon. Judge Robert S. Ballou
Printed name and title

 

Case 7:19-mj-00159-RSB Document1 Filed 12/04/19 Page 1of12 Pageid#: 1

 
